Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 24, 2009, is by and among BELDEN INC. (formerly known as Belden CDT Inc.),
a Delaware corporation (the “Borrower”), those Material Domestic Subsidiaries of
the Borrower party hereto (each a “Guarantor” and collectively, the
“Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
on behalf of the Lenders (as hereinafter defined) under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 24, 2006 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have requested the Lenders agree to amend
certain provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to make such amendments to the
Credit Agreement, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendments to Section 1.1.
     (a) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
     “Deferred Margin” shall mean, as of any date of determination, an amount
equal to the sum of revenues deferred as of such date minus the cost of goods
sold deferred as of such date, in each case as a result of the application of
Statement of Position 97-2, “Software Revenue Recognition” and determined in
accordance with GAAP.
     “Third Amendment Effective Date” shall mean March ___, 2009.





--------------------------------------------------------------------------------



 



     (b) The pricing grid in the definition of “Applicable Percentage” is hereby
amended and restated in its entirety to read as follows:

                                  Total   LIBOR Margin         Level   Leverage
Ratio   & L/C Fee   Base Rate Margin   Commitment Fee
I
  ³ 3.00 to 1.0     2.75 %     1.75 %     0.50 %
II
  ³ 2.00 to 1.0 but < 3.00 to 1.0     2.50 %     1.50 %     0.375 %
III
  ³ 1.00 to 1.0 but < 2.00 to 1.0     2.25 %     1.25 %     0.375 %
IV
  < 1.00 to 1.0     2.00 %     1.00 %     0.25 %

     (c) The definition of “Applicable Percentage” is hereby amended by adding
the following sentence to the end thereof:
     Notwithstanding the foregoing, the Applicable Percentage shall be as set
forth above opposite Level II beginning on the Third Amendment Effective Date
through (but not including) the first Interest Determination Date after the
Third Amendment Effective Date.
     (d) The definition of “Consolidated EBITDA” is hereby amended and restated
in its entirety to read as follows:
     “Consolidated EBITDA” shall mean, as of any date of determination for the
four fiscal quarter period ending on such date, the sum of (a) Consolidated Net
Income for such period, plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income: (i) Consolidated Cash Interest Expense
for such period, (ii) tax expense (including, without limitation, any federal,
state, local and foreign income, value added, franchise, withholding and similar
taxes) of the Credit Parties and their Subsidiaries for such period, (iii)
depreciation, amortization, share-based compensation expense and other non-cash
charges (excluding non-cash charges that are expected to become cash charges in
a future period or that are reserves for future cash charges) for such period,
and (iv) one-time charges incurred in connection with restructuring activities
prior to the Third Amendment Effective Date, as set forth on Schedule 1.1(d),
and other one-time charges incurred in connection with restructuring activities
after the Third Amendment Effective Date in an amount not to exceed the amounts
set forth on Schedule 1.1(e) plus (c) the increase, if any, in the amount of
Deferred Margin from the beginning of such period to the end of such period,
minus (d) the decrease, if any, in the amount of Deferred Margin from the
beginning of such period to the end of such period.

2



--------------------------------------------------------------------------------



 



     1.2 Replacement Schedule 1.1(d) and 1.1(e). Schedules 1.1(d) and 1.1(e) to
the Credit Agreement are hereby replaced in their entirety with Schedule 1.1(d)
and Schedule 1.1(e) attached hereto.
ARTICLE II
CONDITIONS TO EFFECTIVENESS
     2.1 Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Third Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):
     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.
     (b) Executed Consents. The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit A attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf. The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.
     (c) Payment of Fees. The Administrative Agent shall have received, for
itself and the Lenders, all fees owing pursuant to the engagement letter between
the Administrative Agent, the Arranger and the Borrower dated February 27, 2009.
     (d) Other Fees and Expenses. The Borrower shall have paid in full all
reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC.
     (e) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE III
MISCELLANEOUS
     3.1 Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

3



--------------------------------------------------------------------------------



 



     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects as of the date hereof (except for those which expressly
relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     (g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.
     3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     3.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     3.5 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

4



--------------------------------------------------------------------------------



 



     3.6 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     3.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.
     3.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     3.9 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     3.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



BELDEN INC.
THIRD AMENDMENT TO CREDIT AGREEMENT
     IN WITNESS WHEREOF the Credit Parties and the Administrative Agent (on
behalf of the Required Lenders) have caused this Amendment to be duly executed
on the date first above written.

              BORROWER:   BELDEN INC. (formerly known as Belden CDT Inc.),     a
Delaware corporation
 
           
 
  By:   /s/ Stephen H. Johnson    
 
                Name: Stephen H. Johnson     Title: Treasurer
 
            GUARANTORS:   BELDEN WIRE & CABLE COMPANY,     a Delaware
corporation
 
           
 
  By:   /s/ Stephen H. Johnson    
 
                Name: Stephen H. Johnson     Title: Treasurer
 
                BELDEN CDT NETWORKING, INC.,     a Washington corporation
 
           
 
  By:   /s/ Stephen H. Johnson    
 
                Name: Stephen H. Johnson     Title: Treasurer
 
                NORDX/CDT CORP.,     a Delaware corporation
 
           
 
  By:   /s/ Stephen H. Johnson    
 
                Name: Stephen H. Johnson     Title: Treasurer
 
                THERMAX/CDT, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Stephen H. Johnson    
 
                Name: Stephen H. Johnson     Title: Treasurer

 



--------------------------------------------------------------------------------



 



                  BELDEN HOLDINGS, INC.,     a Delaware corporation  
 
  By:   /s/ Stephen H. Johnson
 
        Name: Stephen H. Johnson     Title: Treasurer
 
                BELDEN TECHNOLOGIES, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Stephen H. Johnson
 
        Name: Stephen H. Johnson     Title: Treasurer
 
                BELDEN 1993 INC. (formerly known as Belden Inc.),     a Delaware
corporation
 
           
 
  By:   /s/ Stephen H. Johnson
 
        Name: Stephen H. Johnson     Title: Treasurer
 
                CDT INTERNATIONAL HOLDINGS INC.,     a Delaware corporation
 
           
 
  By:   /s/ Stephen H. Johnson
 
        Name: Stephen H. Johnson     Title: Treasurer

 



--------------------------------------------------------------------------------



 



BELDEN INC.
THIRD AMENDMENT TO CREDIT AGREEMENT

              ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,    
as a Lender and as Administrative Agent on behalf of the     Required Lenders
 
           
 
  By:   /s/ C. Jeffrey Seaton
 
        Name: C. Jeffrey Seaton     Title: Managing Director

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
LENDER CONSENT
See Attached.

 



--------------------------------------------------------------------------------



 



LENDER CONSENT
     This Lender Consent is given pursuant to the Credit Agreement, dated as of
January 24, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among BELDEN INC. (formerly known as Belden CDT
Inc.), a Delaware corporation (the “Borrower”), those Material Domestic
Subsidiaries of the Borrower party thereto (each a “Guarantor” and collectively,
the “Guarantors”), the lenders and other financial institutions from time to
time party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.
     The undersigned hereby approves the Third Amendment to Credit Agreement
(the “Amendment”), dated as of March ___, 2009, by and among the Borrower, the
Guarantors party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.
     Delivery of this Lender Consent by telecopy shall be effective as an
original.
     A duly authorized officer of the undersigned has executed this Lender
Consent as of [___], 2009.

                      ,        as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(D)
Belden Inc.
Third Amendment
Schedule 1.1(d)
in thousands US dollars

                                              2008 1st     2008 2nd     2008 3rd
    2008 4th         Restructuring Charges (Cash)   Quarter     Quarter    
Quarter     Quarter     Total  
EMEA Restructuring
    4,826       160       —       —       4,986  
Reduction in Force
    612       —       —       —       612  
Voluntary Separation Program
    6,479       —       —       —       6,479  
Global Restructuring
    —       —       —       26,290       26,290        
 
    11,917       160       —       26,290       38,367  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(E)
Belden Inc.
Third Amendment
Schedule 1.1(e)
in thousands US dollars

          Restructuring Charges (Cash)        
Global Restructuring
    20,000  

 